DETAILED ACTION
The Request for Reconsideration filed 07/29/21 has been entered.  Claims 1-20 are still pending.  Despite the claim amendments and Applicant’s arguments, all rejections are maintained as detailed below.  Thus, this action is a first action FINAL despite following an RCE.  The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Fox
Claim(s) 1, 2, 6, 7 and 11-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fox (U.S. Patent Pub. No. 2006/0289258).  Fox is directed to a damper with pressure-sensitive compression damping.  See Abstract.
Claim 1: Fox discloses a vehicle suspension [Figs. 2, 3, 29] comprising: a fluid chamber housing (150), said fluid chamber housing defining a fluid chamber (inside 150) therein, said fluid chamber comprising: a compression side (above 140 in 150); and a rebound side (below 140 in 150); a piston (140) disposed within said fluid chamber, said piston dividing said fluid chamber into said compression side and said rebound side; a compression isolator (210, 730) disposed within said fluid chamber, said compression isolator disposed at a location which inhibits a fluid from causing movement of a floating piston (160), said compression isolator further comprising: a partition (210, 730) located within said compression side of said fluid chamber between said piston and said floating piston; and an aperture (220, 240, 280) formed through said partition, said aperture having a configuration such that said compression isolator does not create a noticeable effect on an dampening action of said damper under normal operating conditions for said damper, said aperture restricting fluid flow through said partition when a rate of said fluid flow, if unrestricted, may cause cavitation on the rebound side of the piston; a reservoir chamber [see Fig. 29 (above 730)], the reservoir chamber fluidically coupled with said fluid chamber, said reservoir chamber comprising: a fluid-fillable portion (above 730 and below 160), said fluid-fillable portion configured to receive said fluid from said fluid chamber as a fluid capacity of said fluid chamber decreases during a compression stroke; a compressible pocket (above 160); and said floating piston disposed within said reservoir chamber, said floating piston movably sealing said fluid-fillable portion from said compressible pocket, said floating piston configured to transfer force between fluid in said fluid-fillable portion of said fluid reservoir and said compressible pocket; and a bypass chamber (742) providing a fluid pathway between said compression side and said rebound side, said bypass chamber being in fluid communication with said fluid chamber via a set of ports (741, 743) disposed in a wall of said fluid chamber housing.  See Figs. 2, 3, 29. 
Claim 2: Fox discloses that fluid flow through said bypass chamber is reduced as said piston moves in a compression stroke.  See Fig. 29. 
Claim 6: Fox discloses a vehicle suspension [Figs. 2, 3, 29] comprising: a fluid chamber housing (150), said fluid chamber housing defining a fluid chamber (inside 150) therein, said fluid chamber comprising: a compression side (above 140 in 150); and a rebound side (below 140 in 150); a piston (140) disposed within said fluid chamber, said piston dividing said fluid chamber into said compression side and said rebound side; a bypass chamber (742) providing a fluid pathway between said compression side and said rebound side of said fluid chamber, said bypass chamber substantially co-axially disposed about an outer surface of a wall of said fluid chamber housing and being in fluid communication with said fluid chamber via a set of ports disposed in said wall of said fluid chamber housing; a reservoir chamber [see Fig. 29 (above 730)] fluidically coupled with said fluid chamber, said reservoir chamber comprising: a fluid-fillable portion, said fluid-fillable portion (above 730 and below 160) configured to receive fluid from said fluid chamber; a gas pocket (above 160); and a floating piston (160) disposed between and movably sealing said fluid-fillable portion and said gas pocket, said floating piston configured to transfer pressure between said fluid-fillable portion and said gas pocket; and a compression isolator (210, 730) disposed within said fluid chamber between said compression side and said fluid-fillable portion of said reservoir chamber, said compression isolator further comprising: a partition (210, 730) located between said piston and said floating piston; and an aperture (220, 240, 280) formed through said partition, said aperture restricting fluid flow through said partition such that said partition reduces cavitation in said vehicle suspension, said compression isolator not creating a noticeable effect on a dampening action of said vehicle suspension under normal operating conditions for said vehicle suspension.  See Figs. 2, 3, 29. 
Claim 7: see claim 2 above. 
Claim 11: Fox discloses a vehicle suspension [Figs. 2, 3, 29] comprising: a fluid chamber housing (150), said fluid chamber housing defining a fluid chamber (inside 150) therein, said fluid chamber comprising: a compression side (above 140 in 150); and a rebound side (below 140 in 150); a piston (140) disposed within said fluid chamber; a bypass chamber (742) providing a fluid pathway between said compression side and said rebound side of said fluid chamber; a reservoir chamber [see Fig. 29 (above 730)] disposed within said fluid chamber housing, said reservoir chamber fluidically coupled with said fluid chamber, said reservoir chamber comprising: a fluid-fillable portion (above 730 and below 160), said fluid-fillable portion configured to receive fluid from said fluid chamber; a gas pocket (above 160); and a floating piston (160) disposed between and movably sealing said fluid-fillable portion and said gas pocket, said floating piston configured to transfer pressure between said fluid-fillable portion and said gas pocket; and a compression isolator  (210, 730) disposed within said fluid chamber between said compression side of said fluid chamber and said fluid-fillable portion of said reservoir chamber, said compression isolator reducing the rate at which said fluid acts upon said floating piston, said compression isolator not creating a noticeable effect on a dampening action of said vehicle suspension under normal operating conditions for said vehicle suspension, said compression isolator further comprising: a partition (210, 730) fixedly located within said compression side of said fluid chamber between said piston and said floating piston; and an aperture (220, 240, 280) formed through said partition, said aperture enabling said fluid to flow through said partition.  See Figs. 2, 3, 29. 
Claim 12: Fox discloses a set of ports (741, 743) disposed in said wall of said fluid chamber housing, said bypass chamber in fluid communication with said fluid chamber via said set of ports.  See Fig. 29. 
Claim 13: Fox discloses a fill valve [see Fig. 29 (top conduit to gas pocket above 160)] coupled to said gas pocket, said fill valve configured to permit access to said gas pocket such that a pressure in said gas pocket is adjustable.  See Fig. 29. 
Claim 14: Fox discloses that said bypass chamber provides position-sensitive damping for said vehicle suspension.  See para. 0082. 
Claim 15: Fox discloses that said compression isolator provides cavitation protection for said vehicle suspension.  See Figs. 2, 29 (inherent, isolators provide this utility to at least some degree). 
Claim 16: Fox discloses that said bypass chamber and said compression isolator respectively provide position-sensitive damping and cavitation protection for said vehicle suspension.  See Figs. 2, 3, 29; para. 0082, 0127. 
Claim 17: Fox discloses that fluid flow through said bypass chamber is reduced as said piston moves further into said fluid chamber housing during a compression stroke such that dampening of said vehicle suspension is increased as said piston moves closer to a bottom-out position.  See Figs. 2, 29. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Fox in view of Marking
Claims 3-5, 8-10 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox in view of Marking (U.S. Patent No. 6,296,092).  Marking is directed to a position-sensitive shock absorber.  See Abstract.
Claim 3: Fox discloses at least three ports (ports 741 and ports 743) comprising said set of ports, said at least three ports formed through said wall of said fluid chamber housing and permitting fluid communication between said fluid chamber and said bypass chamber.  However, Fox does not disclose that all three or more ports are axially spaced from each other or that they’re located in the compression side of the fluid chamber. 
Marking discloses at least three ports (24, 26, 28, 30, 32) axially spaced along said wall of said fluid chamber housing (4) such that when said piston (22) is in a first position [Fig. 2], said at least three ports are between said piston and said compression isolator, and when said piston is in a second position [Fig. 3], at least two of said at least three ports are between said piston and said compression isolator.  Compare Figs. 2 and 3.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include three or more axially spaced ports (rather than two axially spaced ports 741 and 743) because this is merely a design choice, to provide desired damping effects of the shock absorber at various positions of the piston. 
Claim 4: Marking discloses that when said piston is in a third position, none of said at least three ports are between said piston and said compression isolator.  See Fig. 4. 
Claim 5: Marking discloses that when said piston is in said first position and also when said piston is in said second position, said fluid communicates between said bypass chamber, said fluid reservoir, said rebound side of said fluid chamber and said compression side of said fluid chamber, but when said piston is in said third position, said fluid communicates only between said bypass chamber, said fluid reservoir and said rebound side of said fluid chamber.  See Figs. 2-4. 
Claims 8-10: see claims 3-5 above, respectively. 
Claims 18-20: see claims 3-5 above, respectively. 

Response to Arguments
Applicant's arguments filed 07/29/21 have been fully considered but they are not persuasive. 
Applicant traverses the 102 rejection by contending that Fox does not disclose the new limitation in the independent claims that the compression isolator “does not create a noticeable effect on the dampening action of the damper.”  See Remarks, pages 11-13.  Specifically, Applicant states that since the Fox “compression isolator” produces a “position-sensitive compression damping effect,” the limitation is not properly disclosed.  See id.  In response, the phrase “noticeable effect” is unclear, and at best, extremely broad.  What does it mean for an effect to be “noticeable,” and by whom and from what view?  The word “noticeable” is entirely subjective, hence the limitation lacks any real meaning and fails to further define the invention.  For this reason, the claim language does not overcome the reference. 
For the foregoing reasons, all pending claims remain rejected as detailed above. 


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        August 10, 2021